SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

   Cooper Hospital University Medical Center v. Selective Insurance Company of
                           America (A-46-20) (085211)

Argued September 13, 2021 -- Decided December 22, 2021

ALBIN, J., writing for a unanimous Court.

       In this appeal, the Court considers who bears the primary responsibility for the
payment of Dale Mecouch’s medical bills arising from an automobile accident that took
place before December 5, 1980 -- the issuer of an automobile insurance policy or
Medicare.

       In 2016, Mecouch was hospitalized for approximately two months at Cooper
Hospital University Medical Center (Cooper) due to complications arising from a 1977
automobile accident that left him paralyzed from the waist down. At the time of his
accident, Mecouch had a no-fault automobile insurance policy with Selective Insurance
Company of America (Selective), which provided Mecouch with unlimited personal-
injury-protection (PIP) benefits.

       Sometime after 1979 but before 2016, Mecouch was enrolled in Medicare.
Selective continued to pay Mecouch’s medical expenses related to the 1977 accident until
December 11, 2015, when it notified Mecouch by letter that, going forward, “Medicare is
the appropriate primary payer for any treatment related to” the 1977 accident.

        After Mecouch’s 2016 hospital stay, Cooper forwarded to Selective a bill in the
amount of over $850,000 for medical services rendered to Mecouch. Instead of paying
that bill, Selective directed Cooper to seek reimbursement from Medicare. Cooper was a
participating Medicare provider, and, at that time, Mecouch was a Medicare enrollee.
Cooper then billed Medicare, which issued a payment of under $85,000. Selective
eventually agreed to reimburse Cooper for Mecouch’s co-payments and deductibles.

       Cooper filed a complaint against Selective, seeking the total cost of Mecouch’s
care. The trial court granted summary judgment in favor of Cooper, awarding Cooper the
cost of Mecouch’s care minus the amount covered by Medicare. The Appellate Division
reversed, concluding Medicare is the “primary payer” of medical bills for healthcare
costs incurred by Mecouch at Cooper. The Court granted certification. 245 N.J. 470
(2021).
                                            1
HELD: Because Mecouch was a Medicare enrollee in 2016, Cooper -- a Medicare
provider -- was required to bill and accept payment from Medicare, which promptly
covered Mecouch’s medical expenses in accordance with its fee schedule. Cooper could
not seek payment from Selective other than for reimbursement of the Medicare co-
payments and deductibles.

1. Whether Selective or Medicare has primary responsibility for the payment of
Mecouch’s hospital bills turns on the interpretation of two statutory schemes: the New
Jersey Automobile Reparation Reform Act (the No Fault Act) and Title XVIII of the
Social Security Act (Medicare). In 1972, the Legislature passed the No Fault Act. Two
of the principal aims of the Act were providing prompt care to automobile accident
victims, regardless of fault, and constraining the spiraling cost of automobile insurance.
The No Fault Act required car owners to have automobile insurance and, in return,
required automobile insurers to provide PIP coverage for reasonable medical expenses
incurred as a result of personal injury sustained in an automobile accident. To ensure the
financial soundness of the no-fault system and to make automobile insurance premiums
affordable, the Legislature also adopted a provision to shift the costs of medical care
arising from automobile accidents to collateral sources, such as workers’ compensation
insurance and Medicare. Benefits collectible from a collateral source are typically
deducted from benefits collected under PIP under N.J.S.A. 39:6A-6, “the collateral
source rule.” Under that rule, workers’ compensation insurance and Medicare are the
primary payers and the PIP carrier the secondary payer. And because, in the case of a
work-related automobile accident, a workers’ compensation insurance carrier is the
primary payer, the Court recognized that a PIP carrier that pays benefits under a no-fault
policy could “seek reimbursement from the workers’ compensation provider.” N.J. Mfrs.
Ins. Co. v. Hardy, 178 N.J. 327, 339 (2004). (pp. 2-3, 17-21)

2. The primacy of Medicare, however, presents a scenario distinct from the workers’
compensation setting in Hardy because of the statutory and regulatory requirements of
federal law. Congress enacted Medicare to provide healthcare benefits to persons over
the age of sixty-five, and expanded benefits in 1972 to persons under the age of sixty-five
who suffer from severe disabilities. In the Medicare system, healthcare providers, such
as Cooper, may contract with the Department of Health and Human Services (DHHS) to
receive compensation for treating Medicare enrollees. Hospitals that contract with
DHHS -- known as participating Medicare providers -- agree to accept reimbursement of
medical expenses incurred by Medicare enrollees according to a schedule set by the
Centers for Medicare and Medicaid Services (CMS), a division of DHHS. In contracting
with DHHS, Cooper and other healthcare providers agree “not to charge . . . any
individual or any other person” -- which includes corporations, like Selective, under
federal law -- “for items or services for which such individual is entitled to have payment
made under” Medicare. 42 U.S.C. § 1395cc(a)(1)(A) (emphasis added). Healthcare
providers, however, may collect a patient’s co-payments and deductibles, as determined
by CMS, among other select costs. 42 U.S.C. § 1395cc(a)(2)(A). (pp. 21-24)
                                            2
3. In 1980, to ensure the financial viability of Medicare, Congress passed the Medicare
Secondary Payer Act to expand the collateral sources that would have primary
responsibility for paying the medical expenses of a Medicare enrollee. Before December
5, 1980, Medicare was willingly the primary payer, even when automobile insurance was
available to pay for an enrollee’s medical expenses. In the Secondary Payer Act,
Congress prohibited Medicare from paying an enrollee’s medical expenses “to the extent
that payment has been made, or can reasonably be expected to be made” under a policy
of workers’ compensation insurance, “automobile or liability insurance . . . or . . . no fault
insurance.” See 42 U.S.C. § 1395y(b) (1976 & Supp. IV 1980). Requiring that no-fault
automobile insurance carriers pay their insureds’ medical expenses spared Medicare from
shouldering those costs. Congress granted DHHS authority to craft regulations to
implement Medicare, and DHHS promulgated a regulation stating that the Secondary
Payer Act does “not apply to any services required because of accidents that occurred
before December 5, 1980.” The Secondary Payer Act, in effect, preempted the No Fault
Act’s collateral source rule as it pertained to Medicare. (pp. 24-27)

4. In this pre-December 5, 1980, automobile injury case, the objectives of the No Fault
Act and Medicare are aligned. The No Fault Act shifted to Medicare the primary
responsibility for the payment of medical expenses arising from an automobile accident
to reduce the financial costs borne by the automobile insurance system -- costs eventually
passed on to the consumer. Medicare, in turn, was a program designed to provide
affordable medical insurance for the aged and disabled, and federal law prohibited
healthcare providers from seeking additional compensation from Medicare enrollees or
other insurers -- except to recoup such costs as co-payments and deductibles. Thus, at the
time of Mecouch’s automobile accident in 1977, the No Fault Act designated Medicare as
having primary responsibility for the payment of the medical costs of Medicare enrollees,
and Medicare willingly accepted primary responsibility for the healthcare of its enrollees.
Congress later expanded Medicare’s collateral source doctrine to include automobile
insurance carriers and no-fault insurance in the Secondary Payer Act. Under current
federal law, the automobile insurance carrier has primary responsibility for the costs of a
person’s medical care for injuries suffered in automobile accidents arising after
December 5, 1980. (pp. 27-30)

5. Mecouch, however, falls in a limited class of approximately 150 current New Jersey
Medicare enrollees who were injured in automobile accidents before December 5, 1980,
and whose medical care continues to be covered by Medicare as the primary payer. The
No Fault Act designated Medicare as the primary payer for Mecouch’s medical expenses,
and Medicare authorized the payment of those expenses. The No Fault Act shifts the
financial burden of an insured’s medical expenses onto Medicare if that insured is a
Medicare enrollee. See N.J.S.A. 39:6A-6 (1977). In line with its broad remedial
purpose, Medicare will directly pay for an enrollee’s medical expenses related to a pre-
December 5, 1980 automobile accident. Because the enrollee is entitled to have medical
expenses covered by Medicare, the healthcare provider is barred from seeking
                                              3
reimbursement from the enrollee or the enrollee’s PIP carrier, except for the co-payment
and deductible amounts. Healthcare providers that contract with Medicare -- such as
Cooper -- know that they are barred from seeking further satisfaction “for items or
services for which such individual is entitled to have payment made” by Medicare.
42 U.S.C. § 1395cc(a)(1)(A). If a healthcare provider seeks satisfaction from a PIP
carrier instead of Medicare when treating a Medicare-enrolled patient, the healthcare
provider must refund the money to the carrier after receiving reimbursement from
Medicare. See 42 U.S.C. § 1395cc(a)(1)(C). (pp. 30-31)

6. The Court notes that here, Cooper has no reason to bill Selective first and should
instead directly bill Medicare. In cases when a healthcare provider is not certain whether
an insured is enrolled in Medicare, however, billing the PIP carrier first would further a
core purpose of the No Fault Act, which is to provide automobile accident victims with
the funds necessary for prompt medical care. If the insured in fact is a Medicare enrollee,
then the healthcare provider must refund the monies received upon payment from
Medicare. See 42 U.S.C. § 1395cc(a)(1)(C). (pp. 31-32)

7. This case is about legislative policies that set the order for the utilization of resources.
Today, in accordance with the Secondary Payer Act, if Mecouch suffered serious injuries
in an automobile accident and were treated in a Medicare participating hospital, such as
Cooper, then his automobile insurance carrier would be responsible for payment of the
hospital’s bill. The hospital would receive a much higher billing return for its medical
services because payment is coming from the carrier. But Congress’s Medicare policy
today is different from the policy in effect in 1977. Federal law in 1977 did not preempt
the No Fault Act’s designation of Medicare as a collateral source, and the Court must
give effect to the federal and state statutory schemes that apply to Mecouch’s 2016
hospital treatment and care arising from injuries that he suffered in a 1977 automobile
accident. Applying those schemes, Cooper -- upon notice from Selective -- was required
to bill Medicare for the hospital care rendered to Mecouch, a Medicare enrollee, and
Selective is responsible for the co-payments and deductibles owed by Mecouch to
Cooper. (pp. 32-34)

       AFFIRMED. REMANDED to the trial court.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
SOLOMON, and PIERRE-LOUIS join in JUSTICE ALBIN’s opinion. JUSTICE
FERNANDEZ-VINA did not participate.




                                               4
       SUPREME COURT OF NEW JERSEY
             A-46 September Term 2020
                       085211


     Cooper Hospital University Medical Center
         on assignment by Dale Mecouch,

                 Plaintiff-Appellant,

                          v.

      Selective Insurance Company of America,

               Defendant-Respondent.

        On certification to the Superior Court,
                  Appellate Division.

      Argued                       Decided
 September 13, 2021            December 22, 2021


Stanley G. Wojculewski argued the cause for appellant
(Costello Law Firm, attorneys; Stanley G. Wojculewski,
on the brief).

Laura A. Brady argued the cause for respondent
(Coughlin Midlige & Garland, attorneys; Laura A. Brady,
of counsel and on the brief, and Christa P. McLeod, on
the brief).

Robert B. Hille argued the cause for amicus curiae New
Jersey Hospital Association (Greenbaum, Rowe, Smith &
Davis, attorneys; Robert B. Hille, of counsel and on the
brief, and John W. Kaveney and Neil Sullivan, on the
brief).



                          1
               Susan Stryker argued the cause for amicus curiae
               Insurance Council of New Jersey (Bressler, Amery &
               Ross, attorneys; Susan Stryker, of counsel and on the
               brief).


               JUSTICE ALBIN delivered the opinion of the Court.


         In 2016, Dale Mecouch was hospitalized for approximately two months

at Cooper Hospital University Medical Center (Cooper or Cooper Hospital)

due to complications arising from a 1977 automobile accident that left him

paralyzed from the waist down. By the time of his 2016 hospitalization,

Mecouch had become enrolled in Medicare. 1 We must determine who bears

the primary responsibility for the payment of the medical bills arising from his

hospital treatment and care -- Selective Insurance Company of America

(Selective), which issued the no-fault automobile insurance policy that

provided Mecouch with unlimited personal-injury-protection (PIP) benefits, or

Medicare. The parties agree that Mecouch has no responsibility to pay those

bills.

         Whether Selective or Medicare has primary responsibility for the

payment of Mecouch’s hospital bills turns on the interpretation of two

statutory schemes: the New Jersey Automobile Reparation Reform Act (the



1
    He was not eligible for Medicare at the time of his accident.
                                          2
No Fault Act), N.J.S.A. 39:6A-1 to -18 (1977); and Title XVIII of the Social

Security Act (Medicare), 42 U.S.C. §§ 1395 to 1395lll.

      In 1977, the No Fault Act mandated that every automobile insurance

policy contain a provision requiring the insurer to pay “all reasonable medical

expenses” -- PIP benefits -- to the insured and insured’s family in the event

they were injured in an automobile accident, regardless of who was at fault in

causing the accident. N.J.S.A. 39:6A-4(a) (1977). The Act imposed on the

automobile insurance carrier the responsibility of paying PIP benefits “as loss

accrues,” but provided that medical expenses payable from collateral sources,

such as workers’ compensation insurance and Medicare, were to be deducted

from the PIP benefits. N.J.S.A. 39:6A-6 (1977) (the collateral source rule).

Under the collateral source rule, the automobile carrier typically was expected

to make prompt PIP payments first, but ultimately the collateral source had

primary responsibility for the payment of the medical bills. N.J. Mfrs. Ins. Co.

v. Hardy, 178 N.J. 327, 339 (2004).

      In 1972, Congress expanded Medicare to provide healthcare benefits not

only to the aged, but also to persons of any age who suffer from severe

disabilities. Social Security Amendments of 1972, Pub. L. No. 92-603,

§ 201(a)(2), 86 Stat. 1329, 1371. At that time, Medicare was authorized to

provide coverage for payment of an enrollee’s medical expenses -- except for

                                        3
those expenses covered by workers’ compensation insurance. See 42 U.S.C.

§ 1395y(b) (1976); Fanning v. United States, 346 F.3d 386, 388 (3d Cir. 2003).

      In 1980, Congress passed the Medicare Secondary Payer Act to expand

the field of collateral sources bearing primary responsibility for the payment of

medical expenses of a Medicare enrollee. See 42 U.S.C. § 1395y(b) (1976 &

Supp. IV 1980).2 The Secondary Payer Act prohibited Medicare from paying

an enrollee’s medical expenses if an automobile insurance carrier could

reasonably be expected to cover those costs. Ibid. The Act, however, operates

prospectively. The Department of Health and Human Services (DHHS)

interpreted the Secondary Payer Act to apply only to automobile accidents

occurring on or after December 5, 1980. See 42 C.F.R. § 411.50; Colonial

Penn Ins. Co. v. Heckler, 721 F.2d 431, 440 (3d Cir. 1983). Given DHHS’s

interpretation of the Act, Medicare was responsible for paying such medical

expenses as Mecouch’s 2016 hospitalization, which related to injuries he

suffered in his 1977 automobile accident.

      Relying on its interpretation of the No Fault Act, Cooper filed an action

in Superior Court to compel Selective to pay the entirety of Mecouch’s 2016

medical bills in the amount of $853,663, including interest. Selective replied


2
  What is commonly known as the “Secondary Payer Act” was a part of the
Omnibus Reconciliation Act of 1980, Pub. L. 96-499, § 953, 96 Stat. 2599,
2647.
                                     4
that, pursuant to the No Fault Act’s collateral source rule, Cooper, as a

participating Medicare provider, was required to accept reimbursement solely

from Medicare. The Medicare fee schedule limited payment to Cooper in the

amount of $84,339.94; Selective eventually conceded its responsibility to pay

$12,236 in Medicare co-payments and deductibles that Mecouch owed to

Cooper.

      Ultimately, the trial court granted judgment in favor of Cooper, ordering

Selective to pay Cooper $769,323.06 (the full hospital bill minus the

$84,339.94 Medicare was willing to pay). The court construed N.J.S.A.

39:6A-6 as placing on the automobile insurance carrier the primary obligation

to pay medical expenses when billed, regardless of available collateral sources

such as Medicare.

      The Appellate Division reversed, finding that for automobile-accident

injuries that occurred in 1977, under the No Fault Act and federal law,

Medicare had primary responsibility. According to the Appellate Division,

Cooper was required to bill Medicare -- the collateral source under N.J.S.A.

39:6A-6 -- not Selective, for Mecouch’s 2016 medical expenses; however,

Cooper could bill Selective for the Medicare co-payments and deductibles

owed by Mecouch.




                                        5
        We substantially agree with the Appellate Division. As of 1977, two of

the paramount goals of the No Fault Act were to provide prompt payment of

medical expenses arising from an automobile accident, regardless of fault, and

to contain the rising cost of automobile insurance premiums. See Caviglia v.

Royal Tours of Am., 178 N.J. 460, 467 (2004) (citing Gambino v. Royal Globe

Ins. Cos., 86 N.J. 100, 105-06 (1981)). The Legislature understood that the

affordability of insurance premiums depended on stabilizing the costs borne by

automobile insurance carriers. See Haines v. Taft, 237 N.J. 271, 284-85

(2019). To achieve that objective, the Legislature, in passing the No Fault Act

in 1972, placed restrictions on the right of accident victims to sue for non-

economic injuries, Caviglia, 178 N.J. at 466-67 (citing Sotomayor v. Vasquez,

109 N.J. 258, 261-62 (1988)), and shifted the primary responsibility for

payment of medical expenses from automobile insurance carriers to certain

collateral sources, such as workers’ compensation insurance and Medicare, see

N.J.S.A. 39:6A-6 (1977). Under the No Fault Act’s collateral source rule,

Medicare had primary responsibility and the PIP carrier secondary

responsibility for paying medical bills arising from automobile accidents. 3 See

ibid.



3
  The terms “PIP carrier” and “automobile insurance carrier” are used
interchangeably.
                                     6
      At the same time, in 1977, for those enrolled in Medicare, federal law

authorized Medicare to pay for an enrollee’s medical expenses, including

expenses arising from automobile accidents, with one notable exception:

expenses covered by workers’ compensation. See 42 U.S.C. §§ 1395d(a),

1395y(b) (1977). Thus, the No Fault Act’s shifting of medical costs from the

automobile insurance carrier to Medicare, pursuant to the collateral source

rule, N.J.S.A. 39:6A-6 (1977), furthered the objective of both state and federal

law at the time of Mecouch’s accident in 1977.

      For that reason, because Mecouch was a Medicare enrollee in 2016,

Cooper -- a Medicare provider -- was required to bill and accept payment from

Medicare, which promptly covered Mecouch’s medical expenses in accordance

with its fee schedule. Cooper could not seek payment from Selective other

than for reimbursement of the Medicare co-payments and deductibles.

      As explained in more detail in this opinion, we therefore affirm the

judgment of the Appellate Division.

                                       I.

                                       A.

      The facts are largely undisputed and based on the summary judgment

record developed before the trial court.




                                           7
      In July 1977, Dale Mecouch, then twenty-three years old, was seriously

injured in an automobile accident in California that rendered him a paraplegic

in need of life-long medical care. At the time, Mecouch was a New Jersey

resident stationed in San Diego as a member of the Marine Corps. Mecouch’s

driver’s license listed his residence as his parents’ home in Pitman, New

Jersey.

      In a declaratory judgment action brought by Mecouch, the Superior

Court, Chancery Division, determined that Mecouch was covered by his

father’s automobile insurance policy issued by Selective. Accordingly, the

court ordered Selective to provide Mecouch with PIP benefits for all medical

expenses arising from the 1977 automobile accident, as required by N.J.S.A.

39:6A-4 (1977).4

      Sometime after 1979 but before 2016, Mecouch was enrolled in

Medicare. Selective continued to pay Mecouch’s medical expenses related to

the 1977 automobile accident until December 11, 2015, when it notified

Mecouch by letter that, going forward, “Medicare is the appropriate primary

payer for any treatment related to” the 1977 accident.




4
 The court’s order did not suggest in any way that the collateral source rule,
N.J.S.A. 39:6A-6 (1977), was inoperative.
                                       8
      From February 15 to May 17, 2016, Mecouch was admitted to Cooper

Hospital for the treatment of medical complications related to the 1977

accident. Cooper forwarded to Selective a bill in the amount of $853,663 for

medical services rendered to Mecouch. Instead of paying that bill, Selective

directed Cooper to seek reimbursement from Medicare. Cooper was a

participating Medicare provider, and, at that time, Mecouch was a Medicare

enrollee.

      Cooper then billed Medicare, which issued a payment of $84,339.94 in

satisfaction of the medical services that Cooper provided to Mecouch.

Selective ultimately agreed to reimburse Cooper for Mecouch’s co-payments

and deductibles totaling $12,236.

                                       B.

      Cooper filed a complaint against Selective in the Superior Court, Law

Division, seeking payment of the $853,663 it initially billed Selective. 5 While

pursuing the action against Selective, Cooper refunded the $84,339.94 it

received from Medicare. In answering Cooper’s complaint, Selective claimed

that Medicare was primarily responsible for the payment of Cooper’s bill.




5
  Mecouch assigned his rights to Cooper for purposes of Cooper’s coverage
dispute with Selective.
                                     9
      After Cooper and Selective engaged in discovery and a failed mediation,

both parties moved for summary judgment.

      The trial court granted summary judgment in favor of Cooper. The court

held that Selective was required to pay the entirety of the medical bill of

$853,663 submitted by Cooper, minus the $84,339.94 Cooper received from

and returned to Medicare. The court also awarded Cooper $33,340 in

attorney’s fees for Selective’s improper denial of the PIP claim, pursuant to

Rule 4:42-9(a)(6) and Cirelli v. Ohio Casualty Insurance Co., 72 N.J. 380,

384-85 (1977). In all, Selective owed Cooper a total of $802,663.06.

      The court reasoned that, under N.J.S.A. 39:6A-6, Selective, as the PIP

carrier, had to pay Cooper’s bill when submitted -- even if Selective was “not

ultimately the primary source obligated to make the payment.” According to

the court, because the No Fault Act “make[s] PIP benefits the immediate and

primary source of medical expense payment,” Selective “did not have the right

in the first instance to simply deny the claim,” even if Selective had a later

right to seek reimbursement or deduct amounts received from collateral

sources, such as Medicare. In its ruling, the court acknowledged that, under

federal law, Medicare potentially has primary responsibility for providing

benefits to automobile accident victims injured before December 5, 1980.




                                        10
                                       C.

      In an unpublished opinion, the Appellate Division reversed and

remanded.

      In construing the federal statutes governing Medicare, including the

Medicare Secondary Payer Act, the Appellate Division concluded that

Medicare is the “primary payer” of medical bills for healthcare costs incurred

by Mecouch at Cooper Hospital as a result of the 1977 automobile accident.

The Appellate Division’s interpretation of federal law accorded with its

interpretation of the No Fault Act’s collateral source rule, N.J.S.A. 39:6A-6,

which, in this case, shifted the burden of paying medical bills from the PIP

carrier to Medicare.

      While acknowledging that, under the No Fault Act, PIP is the primary

payer under most circumstances, the court emphasized that N.J.S.A. 39:6A-6

provides that payments from collateral sources “shall be deducted” from PIP

payments. The “shall be deducted” language, in the court’s view, is “most

clearly understood as shifting the insurance coverage from automobile

insurance to” collateral sources, such as workers’ compensation insurance and

Medicare, quoting Lambert v. Travelers Indem. Co. of Am., 447 N.J. Super.

61, 74 (App. Div. 2016).




                                       11
      That interpretation of the collateral source rule, the Appellate Division

declared, “is logical and efficient, and comports with and does not present a

conflict or obstacle to the federal Medicare method of payment.” Because

Cooper was a Medicare participating hospital, it agreed to accept Medicare’s

fee schedule and to forego any further payment for the costs of Mecouch’s

medical care, other than co-payments and deductibles, for which Selective was

responsible. In that light, the Appellate Division determined that Medicare’s

payment of $84,339.94 to Cooper for Mecouch’s medical care extinguished

Mecouch’s debt. In addition, the court ordered Selective to pay Cooper the

$12,236 in co-payments and deductibles, plus interest, owed by Mecouch.

      Going forward, the Appellate Division noted that if Mecouch was not

covered under Medicare, Selective would be liable for the billed amounts in

accordance with New Jersey’s no-fault insurance scheme. On remand, the trial

court was directed to determine the appropriate legal fees and costs.

      We granted Cooper’s petition for certification. 245 N.J. 470 (2021). We

also granted the motions of the New Jersey Hospital Association and the

Insurance Council of New Jersey to participate as amici curiae.




                                       12
                                        II.

                                       A.

      Cooper argues that the availability of a collateral source under N.J.S.A.

39:6A-6 does not preclude an insured -- or its assignee in this case -- from first

seeking reimbursement of medical expenses from the PIP carrier, citing Hardy,

178 N.J. at 339. Cooper contends that the Appellate Division erred in

construing N.J.S.A. 39:6A-6 as allowing Medicare’s payment to entirely

extinguish Selective’s obligation to pay the balance of Mecouch’s hospital bill.

      In Cooper’s view, even before the Medicare Secondary Payer Act,

Congress could not have intended for Medicare to serve as the primary payer

for the medical expenses incurred by automobile injury victims, given that

state no-fault laws were not on the books at the time of Medicare’s enactment

in 1965. Although Cooper stresses that “nothing in the Medicare law itself

states that Medicare is ‘primary’ to any other form of insurance in general,” it

concedes that before enactment of the Secondary Payer Act in 1980, Medicare

generally issued payment even if there was another potential source of

coverage.

      In short, Cooper submits that Selective, as the PIP carrier, had to pay

Cooper’s bill, once tendered, even if Selective later sought reimbursement

from Medicare.

                                       13
      The New Jersey Hospital Association generally echoes Cooper’s

arguments that Congress never intended Medicare to act as the primary payer

in cases where automobile insurers were already contractually responsible to

cover medical costs for their insureds. In that regard, the Association

emphasizes that in 1977, the No Fault Act required PIP carriers to provide

unlimited medical expense coverage to insureds. The Association expresses

concern that, if the Appellate Division is affirmed, “PIP carriers will receive a

windfall by receiving premiums for care that they are relieved from

reimbursing” and overburdened hospitals “will face significant additional

annual losses.”

                                       B.

      Selective states that the only issue is whether it or Medicare will bear the

costs of a patient’s medical care in the limited number of automobile injury

extended-care cases that occurred before passage of the Medicare Secondary

Payer Act. Selective makes clear that “[e]ither way, the patient receives the

necessary medical services and is assigned no financial responsibility.”

Selective argues “that the original Medicare statute enacted a ‘primacy

structure’ that excepted only workers’ compensation benefits.” It agrees with

the Appellate Division’s pronouncement that “should Medicare find Mecouch




                                       14
is not covered under its program, [Selective] is liable for the amounts”

pursuant to the no-fault scheme.

      Selective submits that the “proposed PIP-goes-first-offset” scheme is

barred on federal preemption grounds. Additionally, it contends that Cooper’s

interpretation of N.J.S.A. 39:6A-6 essentially writes out of the collateral

source rule the provision allowing Medicare benefits to be deducted from PIP

benefits. According to Selective, had it paid Cooper’s invoice, Mecouch’s

financial obligation would have been extinguished and federal law would have

precluded a Medicare reimbursement. In its view, Medicare stands in the

primary payer position, and Selective is responsible only for the co-payment

and deductible amounts not paid by Medicare.

      The Insurance Council of New Jersey urges that we affirm the Appellate

Division, mostly for the reasons expressed by Selective. It underscores that

the purpose of the collateral source rule is “to shift costs from the no-fault

system to other responsible payers in order to reduce automobile insurance

premiums.” Shifting the costs to Medicare, the Council contends, is consistent

with federal law at the time of Mecouch’s 1977 accident when “Medicare

served as primary insurance for all covered individuals . . . with the exception

of workers’ compensation insurance.”




                                        15
                                        III.

                                         A.

      The question before the Court is straightforward: does Selective or

Medicare have primary responsibility for the payment of Mecouch’s 2016

medical expenses at Cooper Hospital? If Selective is primarily responsible,

then Cooper receives the full payment of its bill with the cost borne by the

automobile insurance system. If Medicare is primarily responsible, then

Cooper is bound by the Medicare fee schedule to which Cooper agreed.

      The answer to the question depends on the policy choices made by the

Legislature in passing the No Fault Act and Congress in passing Medicare. To

understand the policies adopted by the Legislature and Congress, we must look

to the statutory schemes they enacted. Our ultimate goal in this interpretive

analysis is to determine what the Legislature and Congress intended. The best

indicator of legislative intent typically is found in the statutory language itself.

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v. Bracigliano,

177 N.J. 250, 280 (2003)). In reviewing that language, we must give “the

statutory words their ordinary meaning and significance.” Ibid. (citing Lane v.

Holderman, 23 N.J. 304, 313 (1957)). In addition, we must read related

statutes and provisions in context with one another “to give sense to the

legislation as a whole.” Ibid. (citing Chasin v. Montclair State Univ., 159 N.J.

                                         16
418, 426-27 (1999)). An understanding of the “legislative plan” may also be

gleaned by reading the statutory scheme “in full light of its history, purpose,

and context.” Chasin, 159 N.J. at 427 (quoting State v. Haliski, 140 N.J. 1, 9

(1995)). Last, when construing federal and state statutes that relate to the

same subject matter, we must view them together to see whether they have

common or conflicting objectives. See Hedgebeth v. Medford, 74 N.J. 360,

365-66 (1977).

      With those familiar canons of statutory interpretation in mind, we now

proceed to review the New Jersey No Fault Act and the federal law enacting

Medicare.

                                       B.

      In 1972, the Legislature passed the No Fault Act, L. 1972, c. 70, §§ 1 to

18, to replace the traditional tort “fault” system in which automobile accident

victims waited years for their medical bills to be paid “while their lawsuits

lumbered through an overburdened court system.” Caviglia, 178 N.J. at 467

(citing Roig v. Kelsey, 135 N.J. 500, 502-03 (1994)). One of the principal

aims of the No Fault Act was to constrain the spiraling cost of automobile

insurance. DiProspero, 183 N.J. at 485.

      The No Fault Act required the owner of an “automobile registered or

principally garaged in this State” to have automobile insurance. N.J.S.A.

                                       17
39:6A-3 (1977). In return, the Act required automobile insurers to include in

every automobile insurance policy a form of self-insurance -- “[p]ersonal

injury protection [PIP] coverage, regardless of fault.” N.J.S.A. 39:6A-4

(1977). PIP coverage guaranteed the insured, the insured’s family and

passengers, as well as pedestrians, the “[p]ayment of all reasonable medical

expenses incurred as a result of personal injury sustained in an automobile

accident.” N.J.S.A. 39:6A-4(a) (1977). The No Fault Act placed restrictions

on the “unlimited right to sue in exchange for the benefit of ‘lower premiums

and prompt payment of medical expenses.’” DiProspero, 183 N.J. at 485

(quoting Caviglia, 178 N.J. at 467).

      To ensure the financial soundness of the no-fault system and to make

automobile insurance premiums affordable, the Legislature also adopted a

provision to shift the costs of medical care arising from automobile accidents

to collateral sources, such as workers’ compensation insurance and Medicare.

N.J.S.A. 39:6A-6 (1977); see Lefkin v. Venturini, 229 N.J. Super. 1, 12 (App.

Div. 1988). Under the collateral source rule, medical expenses, income-

continuation expenses, essential-service expenses, survivor expenses, and

funeral expenses provided in the PIP statute, N.J.S.A. 39:6A-4,

            shall be payable as loss accrues, . . . except that benefits
            collectible under workmen’s compensation insurance,
            employees temporary disability benefit statutes and
            [M]edicare provided under Federal law, shall be
                                        18
            deducted from the benefits collectible under [the PIP
            statute].6

            [N.J.S.A. 39:6A-6 (1977).]

      Accordingly, benefits collectible from a collateral source are typically

deducted from benefits collected under PIP. Ibid. Thus, if the collateral

source satisfied the entirety of the medical expenses arising from an

automobile injury, the PIP carrier would be relieved of making any payment.

Under the collateral source rule, workers’ compensation insurance and

Medicare are the primary payers and the PIP carrier the secondary payer. Ibid.

      Recently, we examined the collateral source rule in a case that dealt with

the intersection of the Workers’ Compensation Act, N.J.S.A. 34:15-1 to -147,

and the Auto Insurance Cost Reduction Act (AICRA), N.J.S.A. 39:6A-1.1 to -

35, the successor to the No Fault Act. 7 N.J. Transit Corp. v. Sanchez, 242 N.J.

78 (2020) (Patterson, J., concurring). An equally divided Court in Sanchez

affirmed the Appellate Division, which concluded that New Jersey Transit,


6
  N.J.S.A. 39:6A-10 (1977) required PIP carriers to offer insureds additional
PIP coverage, the details of which are not relevant here. It bears noting,
however, that in the years that followed, the Legislature passed measures to
limit PIP benefits to make automobile insurance premiums more affordable.
Compare N.J.S.A. 39:6A-4(a) (1977), with N.J.S.A. 39:6A-4(a) (2021). See
also DiProspero, 183 N.J. at 485-86 (describing the Legislature’s evolving
efforts to contain costs within the No Fault Act’s framework).
7
  AICRA incorporates many of the No Fault Act’s provisions, including the
collateral source rule provisions at issue in this case. See N.J.S.A. 39:6A-6.
                                         19
which had paid workers’ compensation benefits to an employee injured in a

work-related motor vehicle accident, could bring a subrogation claim against

the alleged tortfeasor. Id. at 79 (Patterson, J., concurring).

      Despite the different views held on that issue, both the concurrence and

the dissent agreed that, when medical expenses are covered by both no-fault

automobile insurance and workers’ compensation insurance, workers’

compensation has primary responsibility for the payment of medical expenses

pursuant to the collateral source rule. See Sanchez, 242 N.J. at 90-91

(Patterson, J., concurring) (“From its inception, the No-Fault Law made clear

that the burden to provide benefits to employees injured in work-related

automobile accidents remained on the workers’ compensation system.” (citing

L. 1972, c. 70, § 6)); id. at 109-10 (Albin, J., dissenting) (“Since its inception,

and in its present iteration, our no-fault law makes the workers’ compensation

system the primary source of reimbursement for economic damages suffered

by a driver injured in a work-related automobile accident.” (citing L. 1972, c.

70, § 6)).8

      Because, in the case of a work-related automobile accident, a workers’

compensation insurance carrier is the primary payer under the collateral source



8
  In Sanchez, the injured worker did not seek or receive PIP benefits. 242 N.J.
at 81.
                                      20
rule, we recognized that a PIP carrier that pays benefits under a no-fault policy

could “seek reimbursement from the workers’ compensation provider.” Hardy,

178 N.J. at 339. We noted in Hardy that the injured worker, despite the

availability of workers’ compensation, could have sought PIP benefits first,

although, in the end, workers’ compensation still had primary responsibility

for the medical costs related to the accident. See ibid.

      The primacy of Medicare, however, presents a scenario distinct from the

workers’ compensation setting in Hardy because of the statutory and

regulatory requirements of federal law. We therefore now turn to Medicare.

                                         C.

      Congress enacted Medicare to provide healthcare benefits to persons

over the age of sixty-five and to persons under the age of sixty-five who suffer

from severe disabilities. See 42 U.S.C. § 1395c.9 Significantly, for purposes

of the facts before us, Medicare coverage is available to persons of any age

who are entitled to receive disability insurance benefits for at least twenty-four

months under the Social Security Act. Ibid. Among other benefits, Medicare

“shall consist of entitlement to have payment made on [a person’s] behalf . . .

for . . . inpatient hospital services . . . for up to 150 days during any spell of


9
  Congress later amended Medicare to also include persons who suffer from
end-stage renal disease. 42 U.S.C. § 1395(c).

                                         21
illness . . . .” 42 U.S.C. § 1395d(a)(1).10 No one disputes that Mecouch was

entitled to payment by Medicare for the “inpatient hospital services” provided

by Cooper. Ibid.

      In the Medicare system, healthcare providers, such as Cooper, may

contract with DHHS to receive compensation for treating Medicare enrollees.

42 U.S.C. § 1395cc(a)(1)(A). Hospitals that contract with DHHS -- known as

participating Medicare providers -- agree to accept payment for reimbursement

of medical expenses incurred by Medicare enrollees according to a schedule

set by the Centers for Medicare and Medicaid Services (CMS), a division of

DHHS. See 42 U.S.C. §§ 1395f(b), 1395ww; 42 C.F.R. §§ 412.1, 412.8.

Federal regulations dictate that “Medicare pays hospital insurance benefits

only to a participating provider,” 42 C.F.R. § 409.100(a)(1), and define

“participating” as “a hospital or other facility that meets the conditions of




10
   We note that DHHS allows “[a] patient on admission to a hospital or skilled
nursing facility [to] refuse to request Medicare payment and agree to pay for
the services out of their own funds or from other insurance.” Medicare Claims
Processing Manual ch. 1, § 50.1.5 (2021). No one claims that Mecouch
waived payment from Medicare. Because the issue of waiver is not present in
this case, we need not address whether a patient’s waiver of Medicare
payments, in a case such as this, would run afoul of the collateral source rule,
N.J.S.A. 39:6A-6.

                                        22
participation and has in effect a Medicare provider agreement,” 42 C.F.R.

§ 409.3.11 As indicated earlier, Cooper is a participating Medicare provider.

      In contracting with DHHS, Cooper and other healthcare providers agree

“not to charge . . . any individual or any other person for items or services for

which such individual is entitled to have payment made under” Medicare. 42

U.S.C. § 1395cc(a)(1)(A) (emphasis added). Under federal law, Selective, as a

corporation, is a person. See 1 U.S.C. § 1 (“[T]he words ‘person’ and

‘whoever’ include corporations, companies, associations, firms, partnerships

. . . as well as individuals.”). Healthcare providers, however, may collect a

patient’s co-payments and deductibles, as determined by CMS, among other

select costs, from an “individual or other person.” 42 U.S.C.

§ 1395cc(a)(2)(A).

      In 1977, at the time of Mecouch’s automobile accident, Medicare was

generally providing primary coverage for payment of an enrollee’s medical

expenses, except for those expenses covered by workers’ compensation

insurance. See 42 U.S.C. § 1395y(b) (1977); see also Fanning, 346 F.3d at

388 (“Prior to 1980, Medicare generally paid for medical services whether or



11
   Medicare will also pay hospital insurance benefits to nonparticipating
providers “[f]or emergency services furnished by a nonparticipating hospital”
and “[f]or services furnished by a Canadian or Mexican hospital,” subject to
federal regulations. 42 C.F.R. § 409.100(b).
                                       23
not the recipient was also covered by another health plan.” (citing Social

Security Amendments of 1965, Pub. L. No. 89-97, § 1862(b), 79 Stat. 286));

Bio-Med. Applications of Tenn., Inc. v. Cent. States Se. & Sw. Areas Health &

Welfare Fund, 656 F.3d 277, 278 (6th Cir. 2011) (stating that before 1980,

“Medicare paid for all medical treatment within its scope and left private

insurers merely to pick up whatever expenses remained”).

      In 1980, to ensure the financial viability of Medicare due to skyrocketing

health costs, Congress passed the Medicare Secondary Payer Act to expand the

collateral sources that would have primary responsibility for paying the

medical expenses of a Medicare enrollee. See Omnibus Reconciliation Act of

1980, Pub. L. 96-499, § 953, 96 Stat. 2599, 2647. The legislative history of

the Secondary Payer Act makes clear that Congress understood that Medicare

had been the “primary payor” of medical costs related to injuries suffered by

Medicare enrollees in automobile accidents, generally relieving private

automobile insurance carriers of that financial burden. That view is reflected

in a report issued by the House Ways and Means Committee that endorsed

passage of the Secondary Payer Act. The report stated:

            Under present law, Medicare is the primary payor
            (except where a workmen’s compensation program is
            determined to be responsible for payment for needed
            medical services) for hospital and medical services
            received by beneficiaries. This is true even in cases in
            which a beneficiary’s need for services is related to an
                                       24
            injury or illness sustained in an auto accident and the
            services could have been paid for by a private insurance
            carrier under the terms of an automobile insurance
            policy. As a result, Medicare has served to relieve
            private insurers of obligations to pay the costs of
            medical care in cases where there would otherwise be
            liability under the private insurance contract.

            [H.R. Rep. 96-1167, at 389, reprinted in 1980
            U.S.C.C.A.N. 5526, 5752 (1980) (emphasis added).]

      Importantly, the report indicates that, before December 5, 1980,

Medicare was the primary payer, even when automobile insurance was

available to pay for an enrollee’s medical expenses. Ibid. Federal

jurisprudence also recognizes that “[u]ntil 1980, Medicare ‘paid for services

without regard to whether they were also covered by an employer group health

plan.’” N.Y. Life Ins. Co. v. United States, 190 F.3d 1372, 1373 (Fed. Cir.

1999) (emphasis added) (quoting Health Ins. Ass’n of Am. v. Shalala, 23 F.3d

412, 414 (D.C. Cir. 1994)).

      In the Secondary Payer Act, Congress prohibited Medicare from paying

an enrollee’s medical expenses “to the extent that payment has been made, or

can reasonably be expected to be made” under a policy of workers’

compensation insurance, “automobile or liability insurance . . . or . . . no fault

insurance.” See 42 U.S.C. § 1395y(b) (1976 & Supp. IV 1980).12 Requiring


12
  Congress allowed Medicare to pay for an enrollee’s care if it was uncertain
whether the enrollee’s workers’ compensation, automobile, or no-fault
                                     25
that no-fault automobile insurance carriers pay their insureds’ medical

expenses spared Medicare from shouldering those costs.

      Congress granted DHHS authority to craft regulations to implement

Medicare. See 42 U.S.C. §§ 1302, 1395hh. DHHS then promulgated a

regulation stating that the Secondary Payer Act does “not apply to any services

required because of accidents that occurred before December 5, 1980.” See 42

C.F.R. § 411.50(a); Medicare Program, Services Covered Under Automobile

Medical, No-Fault, or Liability Insurance; Services Furnished to ESRD

Beneficiaries Who Are Covered Under Employer Group Health Insurance, 48

Fed. Reg. 14802-01 (Apr. 5, 1983).

      The Secondary Payer Act, in effect, preempted the No Fault Act’s

collateral source rule as it pertained to Medicare. See U.S. v. Rhode Island

Ins. Insolvency Fund, 80 F.3d 616, 622-23 (1st Cir. 1996). After December 5,

1980, Medicare became the secondary payer to a PIP carrier. See Abrams v.

Heckler, 582 F. Supp. 1155, 1164-65 (S.D.N.Y. 1984).

      In sum, the No Fault Act’s collateral source rule of shifting the costs of

medical expenses from PIP carriers to Medicare came to an end on December



insurance carrier would cover the enrollee’s medical costs. See 42 U.S.C.
§ 1395y(b) (1976 & Supp. IV 1980). Once such insurers make payment to the
provider, however, the provider must reimburse CMS for the amount that CMS
paid. See ibid.; 42 C.F.R. §§ 411.22, 411.24.
                                      26
5, 1980, given the supremacy of federal law. See Colonial Penn Ins. Co., 721

F.2d at 440; Abrams, 582 F. Supp. at 1164-65. Until that date, Medicare was

authorized to pay an enrollee’s medical expenses related to an automobile

accident even if a PIP carrier would otherwise cover those expenses. See

Humana Med. Plan, Inc. v. W. Heritage Ins. Co., 832 F.3d 1229, 1234 (11th

Cir. 2016).

                                       IV.

                                        A.

      In this pre-December 5, 1980 automobile injury case, the objectives of

the No Fault Act and Medicare are aligned. The No Fault Act shifted to

Medicare -- and other collateral sources -- the primary responsibility for the

payment of medical expenses arising from an automobile accident. See

N.J.S.A. 39:6A-6 (1977) (“[B]enefits collectible under . . . [M]edicare . . .

shall be deducted from the benefits collectible under [the PIP statutes].” ). The

purpose of the collateral source rule was to reduce the financial costs borne by

the automobile insurance system -- costs eventually passed on to the consumer.

See Lefkin, 229 N.J. at 12. From the Legislature’s perspective, the logic of

passing along costs to collateral sources is easy to discern. The larger the total

payout of PIP benefits, the greater the need for insurance carriers to increase

premiums to ensure their financial viability; increasing premiums to insure

                                       27
vehicles decreases the number of middle- and lower-income residents able to

afford automobile insurance; and decreasing the number of insured motor

vehicles leads to greater instability in the automobile insurance market. See

Auto. Ins. Study Comm’n, Reparation Reform for New Jersey Motorists 9-11

(Dec. 1971).

      Medicare, in turn, was a program designed “to provide affordable

medical insurance for the aged and disabled.” See Furlong v. Shalala, 156

F.3d 384, 392 (2d Cir. 1998) (citing Garelick v. Sullivan, 987 F.2d 913, 914

(2d Cir.1993)). Medicare ensured that enrollees would not face the prospect of

forgoing necessary healthcare because of lack of financial means. Cf.

Rodriguez v. Celebrezze, 349 F.2d 494, 496 (5th Cir. 1965) (“[T]he Social

Security Act is to be construed liberally to effectuate its general purpose of

easing the insecurity of life. . . .” (citing Page v. Celebrezze, 311 F.2d 757,

762 (5th Cir. 1963))). As part of the overall Medicare scheme, federal law

prohibited healthcare providers from seeking additional compensation from

Medicare enrollees or other insurers -- except to recoup such costs as co-

payments and deductibles. See 42 U.S.C. § 1395cc(a)(1)(A); Rybicki v.

Hartley, 792 F.2d 260, 262-63 (1st Cir. 1986). Before December 5, 1980,

Medicare had its own collateral source rule that exempted Medicare from




                                        28
paying healthcare costs covered by a workers’ compensation plan. See 42

U.S.C. § 1395y(b) (1972).

      Thus, at the time of Mecouch’s automobile accident in 1977, the No

Fault Act designated Medicare as having primary responsibility for the

payment of the medical costs of Medicare enrollees, and Medicare willingly

accepted primary responsibility for the healthcare of its enrollees. At that

point, state and federal law worked in tandem with each other. Additionally,

the No Fault Act and Medicare had common goals -- the prompt and efficient

payment of medical expenses borne by individuals covered under those

legislative schemes. See Caviglia, 178 N.J. at 467 (citing Gambino, 86 N.J. at

105-06); United States v. Pisani, 646 F.2d 83, 86 (3d Cir. 1981) (noting that

one of the objectives of Medicare is to provide “prompt reimbursements to

providers” for the purpose of encouraging providers “to treat Medicare

patients”).

      Congress expanded Medicare’s collateral source doctrine to include

automobile insurance carriers and no-fault insurance in the Secondary Payer

Act. Under current federal law, the automobile insurance carrier has primary

responsibility for the costs of a person’s medical care for injuries suffered in

automobile accidents arising after December 5, 1980. In the Secondary Payer

Act, like our Legislature in the No Fault Act, Congress pursued the goal of

                                        29
securing the financial viability of Medicare by further shifting costs to

collateral sources.

      Mecouch, however, falls in a limited class of approximately 150 current

New Jersey Medicare enrollees who were injured in automobile accidents

before December 5, 1980, and whose medical care continues to be covered by

Medicare as the primary payer. In this case, the No Fault Act and Medicare

are not in conflict. The No Fault Act designated Medicare as the primary

payer for Mecouch’s medical expenses, and Medicare authorized the payment

of those expenses. The No Fault Act shifts the financial burden of an insured’s

medical expenses onto Medicare if that insured is a Medicare enrollee. See

N.J.S.A. 39:6A-6 (1977).

      In line with its broad remedial purpose, Medicare will directly pay for an

enrollee’s medical expenses related to a pre-December 5, 1980 automobile

accident. See Pisani, 646 F.2d at 86; Fanning, 346 F.3d at 388; Bio-Med., 656

F.3d at 278; Health Ins. Ass’n, 23 F.3d at 414. Because the enrollee is entitled

to have medical expenses covered by Medicare, the healthcare provider is

barred from seeking reimbursement from the enrollee or the enrollee’s PIP

carrier, except for the co-payment and deductible amounts. See Holle v.

Moline Pub. Hosp., 598 F. Supp. 1017, 1021 (C.D. Ill. 1984). That

accomplishes the Legislature’s goal of ensuring payment of medical costs for

                                       30
automobile accident victims and reducing costs to the automobile insurance

system, while also advancing Congress’s goal of providing affordable, prompt

healthcare to Medicare enrollees. See Emmer v. Merin, 233 N.J. Super. 568,

572 (App. Div. 1989) (citing Mario A. Iavicoli, No Fault & Comparative

Negligence in New Jersey 20 (1973)); Pisani, 646 F.2d at 86.

      As earlier discussed, healthcare providers that contract with Medicare --

such as Cooper -- know that they are barred from seeking further satisfaction

“for items or services for which such individual is entitled to have payment

made” by Medicare. 42 U.S.C. § 1395cc(a)(1)(A). If a healthcare provider

seeks satisfaction from a PIP carrier instead of Medicare when treating a

Medicare-enrolled patient, the healthcare provider must refund the money to

the carrier after receiving reimbursement from Medicare. See 42 U.S.C.

§ 1395cc(a)(1)(C) (requiring healthcare providers “to make adequate provision

for return . . . of any moneys incorrectly collected from such individual or

other person”).

      In light of Medicare’s primary responsibility to pay the medical

expenses of Mecouch’s hospital care, and its willingness to do so promptly,

Cooper has no reason to bill Selective first. Instead, Cooper should directly

bill Medicare. That approach will avoid needless waste and duplication of

effort and fulfill Medicare’s promise of prompt care and the No Fault Act’s

                                       31
goal of shifting costs to collateral sources when possible. See Talmadge v.

Burn, 446 N.J. Super. 413, 418 (App. Div. 2016) (citing Lefkin, 229 N.J.

Super. at 7).

      However, we recognize that there may be cases when a healthcare

provider is not certain whether an insured is enrolled in Medicare. In such an

instance, billing the PIP carrier first would further a core purpose of the No

Fault Act, which is to provide automobile accident victims with the funds

necessary for prompt medical care. See Caviglia, 178 N.J. at 467. If the

insured in fact is a Medicare enrollee, then the healthcare provider must refund

the monies received upon payment from Medicare. See 42 U.S.C.

§ 1395cc(a)(1)(C).

                                        B.

      In the end, this case is about legislative policies that set the order for the

utilization of resources.

      Had Mecouch suffered serious injuries from an accident in the home or

been stricken with a severe illness, then a Medicare provider, such as Cooper,

would accept reimbursement from Medicare, according to the fee schedule set

by DHHS. See 42 U.S.C. §§ 1395f(b), 1395ww; 42 C.F.R. §§ 412.1, 412.8.

That fee schedule clearly does not permit a dollar-for-dollar return on the

value of medical services. See generally Eric Lopez et al., How Much More

                                        32
Than Medicare Do Private Insurers Pay? A Review of the Literature (Apr. 15,

2020), Kaiser Fam. Found., https://www.kff.org/medicare/issue-brief/how-

much-more-than-medicare-do-private-insurers-pay-a-review-of-the-literature/

(last visited Dec. 8, 2021) (highlighting differences in payment between

Medicare and private insurers). As with many hospital systems in our State,

Cooper has accepted its role in the Medicare system -- a role that affords a

great benefit to the people of this State who are dependent on the critical

medical services provided by hospitals and physicians participating in

Medicare. The allocation of resources pursuant to Medicare is a product of

Congressional policy and the willingness of hospitals and physicians to

participate in the Medicare program.

      Today, in accordance with the Secondary Payer Act, if Mecouch

suffered serious injuries in an automobile accident and were treated in a

Medicare participating hospital, such as Cooper, then his automobile insurance

carrier would be responsible for payment of the hospital’s bill. The hospital

would receive a much higher billing return for its medical services because

payment is coming from the carrier. See 42 C.F.R. § 411.31(b) (“With respect

to . . . no-fault insurers, . . . a provider or supplier may bill its full charges and

expect those charges to be paid unless there are limits imposed by laws other

than [T]itle XVIII of the Act or by agreements with the primary payer.”). The

                                          33
Secondary Payer Act is a product of Congressional policy, which places the

automobile insurance carrier as the primary payer, thereby preempting the No

Fault Act’s collateral source rule. See 42 U.S.C. § 1395y(b)(2)(A).

      Congress’s Medicare policy today is different from the policy in effect

in 1977. Federal law in 1977 did not preempt the No Fault Act’s designation

of Medicare as a collateral source. Our role is to give effect to the federal and

state statutory schemes that apply to Mecouch’s 2016 hospital treatment and

care arising from injuries that he suffered in a 1977 automobile accident . We

have no commission to “interfere with the policy choices made by the

Legislature” in deciding how to achieve cost savings through the No Fault Act.

DiProspero, 183 N.J. at 506.

      We conclude that Cooper -- upon notice from Selective -- was required

to bill Medicare for the hospital care rendered to Mecouch, a Medicare

enrollee. That Selective may have unwittingly paid for services in the past

covered by Medicare -- to the benefit of Cooper -- is not relevant to the issue

before us. Selective, however, is responsible for the co-payments and

deductibles owed by Mecouch to Cooper.




                                       34
                                       V.

      For the reasons expressed, we affirm the judgment of the Appellate

Division and remand to the trial court for proceedings consistent with this

opinion.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
SOLOMON, and PIERRE-LOUIS join in JUSTICE ALBIN’s opinion. JUSTICE
FERNANDEZ-VINA did not participate.




                                       35